DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 01/02/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 7, 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7, 14 and 20 recites “…on a blackout attribute included in…”; it is not clear what this phrase actually means; since the claim language is not complete, thus is not examined accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 8, 10, 12 and 13 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Saslow et al (US 2007/0039018).

Regarding Claim 8, Saslow discloses a method comprising receiving, at a media playout system, a broadcast log transmitted from a media scheduling system (see Fig. 4; Para 91; such as schedule matching module 50 as part of monitoring station receiving encoding log from a broadcaster); performing, at the media playout system, a verification check on the broadcast log, the verification check identifying media items violating blackout attributes associated with restricted shows (see Para 441; such as receiving a broadcast log transmitted from a broadcaster equivalent to a media scheduling system, wherein the broadcast log includes a restricted time period associated with restricted shows; the verification check identifying media items violating blackout attributes associated with restricted shows during the restricted time period); and in response to the verification check identifying at least one improperly scheduled media item that violates the blackout attributes associated with at least one restricted show (see Para 441; such as detections of a spot code are received during a user-defined period of time associated with at least one restricted show during which spots are not supposed to air), transmitting an error message to the media scheduling system, the error message including information indicating that the at least one improperly scheduled media item was aired (see Para 441; such as a Blackout Periods alert is generated and transmitted to the broadcaster).

Regarding Claim 10, Saslow further discloses determining a blackout period based on the blackout attributes, wherein the blackout period indicates a period of time during which one or more particular media items are prohibited from being scheduled (see Para 441).

Regarding Claim 12, Saslow further discloses determining the blackout period based, at least in part, on a blackout attribute included in metadata associated with the at least one improperly scheduled (see Para 482; such as the production house support service providers 54 also take key reporting metadata logs collected at the time of embedding and send that to schedule matching module 50).

Regarding Claim 13, Saslow further discloses determining the blackout period based, at least in part, on a blackout attribute included in the broadcast log (see Para 719; such as user-defined broadcast parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-6, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saslow et al (US 2007/0039018) in view of Konig et al (US 2006/0195859).

Regarding Claims 1 and 15, Saslow discloses a media automation system (see Fig. 1) comprising an order entry system (such as agency 14) including a processor and associated memory; a scheduling system (such as broadcaster 24) including a processor and associated memory, the scheduling system coupled to the order entry system (see Fig. 4); a media playout system (see Figs. 1 and 4; such as ConfirMedia system 20 including schedule matching module 50) including a processor and associated memory, the media playout system coupled to the scheduling system (see Figs. 1 and 4); the scheduling system configured to receive information associated with advertising orders from the order entry system (see Fig. 4; such as the broadcaster 34 receives ad orders from agency 14), the information associated with advertising orders including information identifying advertiser restrictions associated with restricted shows (see Para 441); generate broadcast logs (see Fig. 4; such as production house 54 generate encoding log); 
the media playout system configured to receiving a broadcast log transmitted from a media scheduling system (see Fig. 4; Para 91; such as schedule matching module 50 receiving encoding log), wherein the broadcast log includes a restricted time period, wherein the blackout period indicates a period of time during which at least one media item is prohibited from being scheduled (see Para 441; such as receiving a broadcast log transmitted from a broadcaster equivalent to a media scheduling system, wherein the broadcast log includes a restricted time period  determine that the broadcast log transmitted from the media scheduling system indicates that the at least one media item has been improperly scheduled during the blackout period (see Para 441; such as detections of a spot code are received during a user-defined period of time during which spots are not supposed to air); and transmitting, to the media scheduling system, a message indicating the at least one media item that has been improperly scheduled during the blackout period (see Para 441; such as a Blackout Periods alert is generated).
Saslow is silent about the broadcast log includes a restricted show; determine a blackout period assigned to the restricted show; and a message requesting a replacement media item to replace that the at least one media item that has been improperly scheduled.
In an analogous art, Konig equally discloses the broadcast log includes a restricted show; determine a blackout period assigned to the restricted show; replacing the at least one media item that has been improperly scheduled during the blackout period (see Para 82; such as restrict a Nike ad from being played in a Adidas sponsored football game and may substitute Nike ad with other targeted ad other than Nike).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Saslow to include the broadcast log including a restricted show; determining a blackout period assigned to the restricted show; a message requesting a replacement media item to replace that the at least one media item that has been improperly scheduled, as taught by Konig to allow advertisements to be better targeted to audiences and for the ability for operators of commercial premises to cross-market services and products to the audience.

Regarding Claims 3, Saslow further disclose determining the blackout period based on information obtained from an ordering system (see Fig. 4; Para 825; such as determine the blackout period based on traffic instruction including blackout period obtained from agency 14).

Regarding Claims 4 and 17, Saslow in view of Konig would render the blackout period includes a buffer period adjacent to the restricted show to be obvious (see Saslow: Para 494; Point-to-point match type may allow a buffer of time before the exact event time; Konig: Para 82; event could be the at least one restricted show).

Regarding Claims 5 and 18, Saslow further discloses determining the blackout period based, at least in part, on a blackout attribute included in metadata associated with the at least one media item to be obvious (see Para 86).

Regarding Claims 6 and 19, Saslow further discloses determining the blackout period based, at least in part, on a blackout attribute included in the broadcast log (see Fig. 4; Para 482; such as the schedule matching module 50 determining the blackout period based on a blackout attribute included in the meta log sent from production house 54).


8.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saslow et al (US 2007/0039018) and Konig et al (US 2006/0195859) as applied to claims 1 and 15 above, and further in view of Bolyukh et al (US 2011/0078740). 

Regarding Claims 2 and 16, Saslow and Konig are silent about determining the blackout period based on information included in one or more lists of media items.
In an analogous art, Bolyukh discloses advertising maps may include information regarding, for example, a number of scheduled breaks within program content, a number (and/or duration) of timeslots for each scheduled break, restrictions/designations for each timeslot (see Para 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined systems of Saslow and Konig to include determining the blackout period based on information included in one or more lists of media items, as taught by Bolyukh to take advantage of standard data description protocol to carry attributes for automated operation.


9.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saslow et al (US 2007/0039018) as applied to claims 8 and 10 above, and further in view of Konig et al (US 2006/0195859).

Regarding Claim 9, Saslow discloses passing restriction information to an order entry system such as an agency in response to the verification check identifying an improperly scheduled media item that violates the blackout attributes associated with shows within a time period; Konig discloses blackout attributes associated with at least one restricted show; thus Saslow in view of Konig would render in response to the verification check identifying an improperly scheduled media item that violates the blackout attributes associated with at least one restricted show, passing show restriction information associated with the at least one restricted show to an order entry system to be obvious (see Saslow: Para 441; Konig: Para 82). 

Regarding Claim 11, Saslow in view of Konig would render the blackout period includes a buffer period adjacent to the at least one restricted show to be obvious (see Saslow: Para 494; Point-to-point match type may allow a buffer of time before the exact event time; Konig: Para 82; event could be the at least one restricted show).

Conclusion
10.	Claim 1-20 are rejected.

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426